                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


COHERENT ECONOMICS, LLC,

            Plaintiff,                       Case No. 18-cv-8376

            v.

VERITION PARTNERS MASTERS
FUND, LTD, et al.
                                             Judge John Robert Blakey

            Defendants.

______________________________________

W. BRADFORD CORNELL, et al.,

            Plaintiffs,                      Case No. 18-cv-8377

            v.

VERITION PARTNERS MASTERS
FUND, LTD, et al.
                                             Judge John Robert Blakey

            Defendants.


                   MEMORANDUM OPINION AND ORDER

      These related cases arise from an expert witness retention gone awry. In 2015,

Defendants Verition Partners Masters Fund, Ltd. and Verition Multi-Strategy

Master Fund, Ltd. owned AOL stock. After Verizon acquired AOL, Defendants sued

Verizon for an appraisal of the stock value in Delaware Chancery Court. For that

appraisal action, Defendants retained Plaintiffs Coherent Economics, LLC



                                         1
(Coherent), Bradford Cornell, and San Marino Business Partners LLC (San Marino),

to fashion an expert economic valuation of the stock.

        Defendants ultimately lost the appraisal action and, dissatisfied with

Plaintiffs’ service, sent demand letters threatening to sue them. Before Defendants

could sue, however, Plaintiffs sued Defendants in two separate lawsuits here—one

initiated by Coherent, and the other by Cornell and San Marino. Defendants then

filed their own suit against Plaintiffs in Delaware, and now move to dismiss Plaintiffs’

lawsuits here based upon the anticipatory filing doctrine. For the reasons explained

below, this Court grants Defendants’ motion and dismisses these cases without

prejudice.

I.      The Complaints’ Allegations 1

        A.      The Parties

        Plaintiff Cornell is a visiting professor of financial economics at Caltech. [BC]

¶ 8. Cornell also serves as an economics consultant and expert witness through

Plaintiff San Marino, a company for which Cornell serves as the sole member. Id. ¶¶

3, 8. San Marino maintains a contract with Plaintiff Coherent, a company that

provides expert witness and litigation support services for financial disputes. Id. ¶

9.




1This Court takes these facts from Plaintiffs’ complaints. In this opinion, this Court cites to Coherent’s
complaint using [CE], and to Cornell and San Marino’s amended complaint using [BC]. Because
Plaintiffs’ complaints contain like allegations about Verition and the events leading up to these suits,
this Court sometimes cites one complaint for a proposition that applies to all Plaintiffs. Citations to
docket numbers refer to filings in Coherent’s case.

                                                    2
      Defendants Verition Partners Master Fund, Ltd. and Verition Multi-Strategy

Master Fund, Ltd. are both companies organized under Cayman Islands law. Id. ¶¶

4–5. For ease of reference, both Defendants will be referred to as Verition for the

remainder of this Court’s opinion.

      B.     The Retention

      In 2015, Verition owned stock in AOL. [CE] ¶ 6. Pursuant to a merger

agreement, in May 2015, AOL merged with Verizon Communications, Inc. Id. ¶ 7.

After the merger, Verition filed an appraisal action against Verizon in Delaware

Court of Chancery, id. ¶ 8; in February 2016, it retained Coherent and Cornell to

provide economic consulting services for the appraisal action under a retention

agreement, id. ¶ 10.

      C.     The Settlement

      In January 2017, Verition disclosed Cornell as an expert witness in the

appraisal action. Id. ¶ 15. Verition subsequently called Cornell as a testifying expert

witness at trial. Id. ¶ 17. After trial, Verition refused to pay any of Coherent’s

outstanding invoices, but their attorneys subsequently negotiated a discounted

amount for Coherent’s services. Id. ¶¶ 19–20. On May 1, 2017, Coherent submitted

to Verition a “final invoice” for the appraisal action, leaving a balance of $750,000.

Id. ¶ 21. Coherent received payment for the balance on May 2, 2017. Id. ¶ 22.

      D.     The Demand Letter

      More than a year later, on December 11, 2018, Verition delivered a demand

letter to Coherent, demanding $25.2 million and interest, and claiming that Coherent



                                          3
violated the retention agreement. Id. ¶ 23. In that demand letter, Verition made

several claims, including:

         •   Prior to retaining Cornell, Cornell actively and repeatedly solicited

             Verizon; during these solicitations, Cornell told Verizon he believed

             Verition’s case was “shitty” and that Verizon had “the better side of the

             case.” [CE] Ex. D at 2. At the time Cornell made these comments, he

             maintained an affiliation with another expert consulting firm, Compass

             Lexecon. Id. at 2–3.

         •   Cornell, however, switched his affiliation to Coherent when he learned

             that Verizon ultimately retained Professor Daniel Fischel, a Compass

             Lexecon expert. Id. at 3.

         •   In November 2015, after Verizon retained Fischel over Cornell, Cornell

             sent Fischel an email, stating: “Like you I tend to bear grudges. . . . So

             when Verizon [ ] chose you without even talking to me further that leads

             to a grudge against them. Consequently, I have had some conversations

             with [Verition].” Id. at 3–4.

         •   In a later exchange with Fischel, Cornell stated that his “main concern

             [in working for Verition] is that [Verition has] a shitty case . . . so I will

             have to be careful to avoid letting my grudge lead to a situation where I

             threaten my reputation.” Id. at 4.




                                             4
          •   Verizon’s counsel obtained these and other communications during

              discovery and exploited them during Cornell’s cross-examination at trial

              and post-trial briefing, exposing Cornell’s bias. Id. at 4, 5.

          •   As a result, the Delaware court sided with Verizon, adopting—with

              minor adjustments—Fischel’s valuation model over Cornell’s. Id. at 5.

      The demand letter then outlined several Delaware causes of action Verition

intended to bring against Coherent, including: (1) breach of contract; (2) fraudulent

inducement and concealment; (3) aiding and abetting fraud; and (4) professional

malpractice. Id. at 7. At the end of the letter, Verition states:

      We write to give Coherent the opportunity to remedy this before Verition
      commences litigation.

      In the complaint to be filed, Verition will seek to have Coherent held
      jointly and severally liable for approximately $25.2 million, which
      represents the difference between the fair value of Verition’s shares
      according to Coherent’s expert Professor Cornell and the value Verition
      received from the court, plus interest thereon of $5.5 million, and any
      other damages to which Verition is entitled at law or equity.

      ***

      However, in an attempt to avoid litigation and the prospect of the
      embarrassing disclosure of Coherent’s role in the fiasco, Verition is
      willing to negotiate during a short window.

      In any event, we direct Coherent to preserve all documents pertaining
      to the Appraisal Action, the retention of Professor Cornell, and the
      above-described issues. We expect Coherent to place a litigation hold as
      of the date of receipt of this letter.

      This letter is written subject to and without waiver of our clients’ rights,
      all of which are reserved. I look forward to your response. Please direct
      all communications concerning this matter to my attention. If we do not
      hear from you within 10 days, we have been instructed to commence
      legal action against Coherent.

                                            5
Id.

      The same day, December 11, 2018, Verition delivered a similar demand letter

to Cornell, outlining certain Delaware claims Verition intended to bring against him.

[BC] ¶¶ 26–27; [BC] Ex. D. Like the letter to Coherent, Verition’s letter to Cornell

warned: “If we do not hear from you within 10 days, we have been instructed to

commence legal action against you.” [BC] Ex. D at 7.

      E.     The Lawsuits

      Nine days later, on December 20, 2018, Plaintiffs filed their complaints with

this Court, seeking declaratory judgments that the prior settlement among the

parties bars any claims that Verition could bring against Plaintiffs relating to the

retention agreement. [BC] ¶ 28; see generally [CE].

      On January 28, 2019, Verition filed its complaint in the Superior Court of

Delaware against Cornell, San Marino, and Coherent. [BC] Ex. F. Consistent with

Verition’s demand letters, Verition’s complaint stated claims for fraudulent

inducement, fraudulent concealment, breach of contract, aiding and abetting fraud,

and professional malpractice. Id. On February 25, 2019, Cornell, San Marino, and

Coherent removed the case to the District of Delaware. See Notice of Removal,

Verition Partners Master Fund, Ltd. et al. v. Cornell et al., 19-cv-377-CFC, ECF No.

1 (D. Del. Feb. 25, 2019). The Delaware case remains pending.

      In April 2019, Cornell and San Marino amended their complaint with this

Court, asserting, in addition to their declaratory judgment claim, claims for breach




                                         6
of contract and breach of the implied covenant of good faith and fair dealing. See

generally [BC].

II.   Legal Standard

      A.     Improper Anticipatory Filings

      Generally, when two similar actions exist, district courts dismiss, stay, or

transfer the second-filed suit. Serta, Inc. v. Oleg Cassini, Inc., No. 11-CV-8004, 2012

WL 2503959, at *2 (N.D. Ill. June 28, 2012); Schwarz v. Nat’l Van Lines, Inc., 317 F.

Supp. 2d 829, 832 (N.D. Ill. 2004) (“When two similar actions are filed, the general

rule favors the forum of the first-filed suit.”). Notwithstanding, the Seventh Circuit

does not rigidly adhere to this “first-to-file” rule.   Research Automation, Inc. v.

Schrader-Bridgeport Int’l, Inc., 626 F.3d 973, 980 (7th Cir. 2010).

      In particular, the Seventh Circuit cautions that where similar actions “involve

a declaratory judgment action and a mirror-image action seeking coercive relief,”

courts should “ordinarily give priority to the coercive action, regardless of which case

was filed first.” Id.; see also Trippe Mfg. Co. v. Am. Power Conversion Corp., 46 F.3d

624, 629 (7th Cir. 1995) (district court did not abuse its discretion in dismissing a

first-filed declaratory judgment claim where the defendant filed a parallel trademark

infringement action). Courts in this circuit thus do not enforce the first-to-file rule

where a first-filed declaratory judgment action constitutes an improper anticipatory

filing—one “made under threat of an imminent suit and asserting the mirror image

of that suit in another district.” Barrington Grp., Ltd. v. Genesys Software Sys., Inc.,

239 F. Supp. 2d 870, 873 (E.D. Wis. 2003); Channel Clarity, Inc. v. Optima Tax Relief,



                                           7
LLC, No. 14 C 8945, 2015 WL 721023, at *4 (N.D. Ill. Feb. 18, 2015); Schwarz, 317 F.

Supp. 2d at 833.

      B.     Standard for Dismissal

      A district court may decline to exercise its jurisdiction over an improper

anticipatory filing. Tempco Elec. Heater Corp. v. Omega Eng’g, Inc., 819 F.2d 746,

747 (7th Cir. 1987); see also Trippe, 46 F.3d at 629 (a district court has “an ample

degree of discretion” to defer to another federal proceeding involving the same parties

and issues to avoid duplicative litigation) (quoting Kerotest Mfg. Co. v. C-O-Two Fire

Equip. Co., 342 U.S. 180, 183–84 (1952)).

      The Seventh Circuit has not yet articulated the exact rule or standard courts

should employ when addressing motions to dismiss invoking the anticipatory filing

doctrine. Nor do the parties urge any particular theory. At least one court, however,

has considered such a motion under the Rule 12(b)(1)—as one seeking dismissal for

lack of subject-matter jurisdiction. See, e.g., Wilson Sporting Goods Co. v. Nicklaus

Golf Equip. Co., No. 03 C 1520, 2004 WL 783069, at *3 (N.D. Ill. Jan. 8, 2004).

Another has construed such a motion as one brought under Rule 12(b)(3) for improper

venue, noting “a motion seeking dismissal of a declaratory judgment action almost

certainly implicates a separate coercive action filed in a different venue, and requires

the court to choose one venue over another.” Channel Clarity, 2015 WL 721023, at

*3. Regardless, both Rules 12(b)(1) and 12(b)(3) require this Court to construe all

facts and reasonable inferences in Plaintiffs’ favor. Silha v. ACT, Inc., 807 F.3d 169,




                                            8
173 (7th Cir. 2015); Jackson v. Payday Fin., LLC, 764 F.3d 765, 773 (7th Cir. 2014).

This Court thus considers Verition’s motion with this standard in mind.

III.   Analysis

       Verition moves to dismiss both pending actions, arguing that they constitute

impermissible anticipatory filings. [25] at 10–12.

       A.    Plaintiffs’ Complaints Constitute Anticipatory Filings

       This Court agrees that Plaintiffs’ complaints here constitute improper

anticipatory filings—made under “threat of an imminent suit and asserting the

mirror image of that suit in another district.” Barrington Grp., 239 F. Supp. 2d at

873.

       Namely, on December 11, 2018, Verition sent demand letters to Plaintiffs.

[CE] ¶ 23; [BC] ¶¶ 26–27. The demand letters conveyed that Verition intended

imminently to file suit by: (1) setting forth, with specificity, Delaware causes of action

that Verition believed imposed liability upon Plaintiffs; and (2) instructing Plaintiffs

to implement immediate litigation holds.         [CE] Ex. D at 7; [BC] Ex. D at 7.

Additionally, the letters warned: “If we do not hear from you within 10 days, we have

been instructed to commence legal action against [you].” Id. The demand letters thus

made clear not only that Verition believed it had valid legal claims against Plaintiffs,

but also that its client specifically directed it to file a lawsuit if Plaintiffs did not

respond within 10 days (by December 21, 2018). Instead of responding, however,

Plaintiffs commenced their lawsuits in this district, doing so the day before Verition’s




                                            9
deadline for responding. Given such facts, the record confirms that Plaintiffs sued

under threat of Verition’s imminent suit.

      Further, the suits here constitute mirror images of Verition’s later-filed

lawsuit in Delaware. Verition’s Delaware action seeks to hold Plaintiffs liable for

their alleged conduct in the appraisal action. See [BC] Ex. F. And, Plaintiffs’ suits

here seek declarations that Verition remains barred from bringing claims related to

the appraisal action. See [BC] ¶¶ 37–40; [CE] 25–26.

       In short, because Plaintiffs filed their mirror-image suits in the face of clear

threats that Verition would sue, this Court finds that they constitute improper

anticipatory filings, and must be dismissed. See Channel Clarity, 2015 WL 721023,

at *4 (dismissal warranted where the plaintiff filed suit in the face of a cease and

desist letter conveying the defendant’s intent to file suit); OMC LLC v. S&E Gourmet

Cuts, Inc., No. 16-CV-833-WMC, 2017 WL 3484964, at *4 (W.D. Wis. Aug. 14, 2017)

(dismissing improper anticipatory filing).

      B.     Plaintiffs’ Arguments Must Be Rejected

      Plaintiffs argue that their suits do not constitute improper anticipatory filings

because Verition’s demand letters did not say that Verition “intended to file suit in

Delaware or any other forum.” Coherent Br. [27] at 6; Cornell Br. [25] at 13. True,

Verition’s demand letters did not specify the forum in which it intended to sue.

Tellingly, however, Plaintiffs offer no legal authority suggesting that a lawsuit can

only be deemed anticipatory if brought in the face of a threat to sue in a particular

forum. Moreover, Plaintiffs’ argument lacks merits where, as here, the appraisal



                                            10
action took place in Delaware and Plaintiffs’ demand letters cited Delaware law. In

other words, it should have come as no surprise to Plaintiffs that Verition sued in

Delaware.

        Coherent also contends that its complaint cannot be labeled an anticipatory

filing because Verition “waited approximately five weeks” after Coherent sued here

to file in Delaware. Coherent Br. [27] at 6–7. Coherent argues that Verition’s

purported “delay” undermines Verition’s position that it intended to imminently file

suit.   Id.   This argument fares no better, because courts in this district have

dismissed improper anticipatory filings despite relatively long delays between the

first-filed declaratory judgment action and second-filed coercive action. See, e.g.,

Wilson Sporting Goods, 2004 WL 783069, at *5 (forty-five days); M Credit, Inc. v.

Cadlerock, L.L.C., No. 03 C 1690, 2003 WL 21800017, at *5 (N.D. Ill. July 31, 2003)

(twenty-eight days). Moreover, this Court notes that Plaintiffs filed their complaints

here on December 20, 2018—just before the holidays, when attorneys, clients, and

courts typically take vacations and close their offices. Under these circumstances,

this Court does not believe that Verition unreasonably delayed in filing its suit.

        Finally, Cornell and San Marino argue that this Court should not apply the

anticipatory filing doctrine because they assert, in addition to their declaratory

judgment count, affirmative contract-based claims. Cornell Br. [25] at 13–14. They

rely upon Illinois Blower, Incorporated v. Deltak, LLC, in which the court found that

the plaintiff and the defendant potentially had “cognizable claims against the other,”

and thus that neither plaintiff’s nor defendant’s suit constituted an anticipatory



                                          11
filing. No. 04 C 0341, 2004 WL 765187, at *3 (N.D. Ill. Apr. 7, 2004). There, however,

the plaintiff and the defendant exchanged letters pre-litigation; in those letters, each

party made demands to the other related to an underlying contract. Id. at *1. Here,

in contrast, only Verition sent demand letters threatening to sue. Therefore, only

Plaintiffs’ suits can be deemed anticipatory.

       Further, the anticipatory filing doctrine remains viable even where plaintiffs

assert affirmative claims in addition to their declaratory judgment claims. See, e.g.,

Diversified Healthcare, Inc. v. N.J. Morgan & Assocs. Inc., No. EV 00-233-C-M/H,

2001 WL 405592, at *4 (S.D. Ind. Mar. 28, 2001) (dismissing first-filed declaratory

judgment action based upon the anticipatory filing doctrine where the plaintiff

asserted an additional breach of contract claim, reasoning that it “could easily be

brought as a counterclaim” in the second-filed action).       Thus, Cornell and San

Marino’s additional contract-based claims present no bar to applying the anticipatory

filing doctrine.

       C.     Defendants’ Other Grounds For Dismissal and Transfer

       Verition also moves for dismissal on Rule 12(b)(2) and Rule 12(b)(6) grounds.

[25]. Because, as discussed below, this Court declines to exercise its jurisdiction over

these cases, it need not reach the merits of Verition’s other arguments in support of

dismissal. This Court underscores that it has not addressed the merits of the parties’

Rule 12(b)(6) arguments, which the parties may raise in an appropriate forum at an

appropriate time.




                                          12
      Finally, the parties presented oral argument regarding venue transfer, which

Verition raises as an alternative to dismissal. [25]. Because, as noted above, this

Court declines jurisdiction over this case, it need not necessarily reach the merits of

Verition’s transfer argument. Notwithstanding, this Court notes that Verition failed

to provide a sufficient basis for this Court to transfer venue to Delaware.

      This Court may transfer venue when three factors are met: (1) venue is proper

in both districts; (2) transfer will better serve the convenience of the parties and

witnesses; and (3) transfer will better serve the interest of justice. See Craik v. Boeing

Co., 37 F. Supp. 3d 954, 959 (N.D. Ill. 2013) (citing Coffey v. Van Dorn Iron Works,

796 F.2d 217, 219 (7th Cir. 1986)). As the moving party, Verition has the burden of

establishing that “the transferee forum is clearly more convenient.” Coffey, 796 F.2d

at 219–20.

      Verition has not met that burden here. Putting aside factors (1) and (3),

Verition has not demonstrated that transfer would better serve the convenience of

the parties and witnesses.      As made clear during oral argument, the parties

anticipate calling non-party witnesses residing in both Illinois and Delaware. Thus,

the convenience to non-party witnesses—the most important factor in a transfer

analysis—does not favor transfer. See First Nat. Bank v. El Camino Res., Ltd., 447

F. Supp. 2d 902, 913 (N.D. Ill. 2006). Nor does convenience to the parties favor

transfer, because none of the parties reside in Delaware, and one party—Coherent—

resides in Illinois. Thus, to the extent Verition’s motion to transfer venue remains

viable, this Court denies that request.



                                           13
IV.   Conclusion

      For the foregoing reasons, this Court declines to exercise its jurisdiction over

the pending actions and grants Verition’s motion to dismiss without prejudice. Any

pending dates and deadlines are stricken. Civil cases terminated.


Dated: February 14, 2020

                                              Entered:


                                              _________________________________
                                              John Robert Blakey
                                              United States District Judge




                                         14
